DETAILED ACTION
This Office Action is in response to the communication filed on 05/03/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/03/2022 has been entered.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 05/03/2022 was filed after the mailing date of the Notice of Allowance on 02/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The IDS submitted on 05/03/2022 has been considered by Examiner and no new issues are raised therefore it is believed that claims 1-20 are still in condition for allowance. Additionally, prior Examiner's Statement of Reasons for Allowance mailed on 02/04/2022 is reproduced below for Applicants' convenience.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "a processor that is adapted to execute processor-executable code including a first binary that includes at least one application and a kernel, and a second binary that is configured to perform networking functions exclusively, including networking functions of one or more of layers three through seven of the Open Systems Interconnection (OSI) model, wherein the second binary is separate from the first binary" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 10: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 10: "executing a first binary in a memory of a device, wherein the first binary includes at least one application and a kernel; executing a second binary in the memory of the device, wherein the second binary is configured to perform, upon execution, networking functions exclusively, including networking functions of one or more of a Network layer of the Open Systems Interconnection (OSI) model, a Transport layer of the OSI model, a Session layer of the OSI model, a Presentation layer of the OSI model, or an Application layer of the OSI model, wherein the second binary is separate from the first binary" in combination with other limitations as a whole and in the context recited in claim 10.
Regarding independent claim 16: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 16: "a processor that is adapted to execute processor-executable code including a system binary, wherein the system binary includes real-time operating system code and application code, wherein the system binary is configured to control the hardware; and a networking binary, wherein the networking binary is configured to perform networking functions exclusively, including networking functions at at least layers three through seven of the Open Systems Interconnection (OSI) model, wherein the networking binary is separate from the system binary" in combination with other limitations as a whole and in the context recited in claim 16.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436